This suit was instituted by the First National Bank of Morgan against J. J. Sweeney and Norman G. Kittrell, Jr., the latter defendant being the receiver of the estate of A. C. Allen and Margaret E. Allen. The receivership suit was pending in the District Court of Harris County, while this suit was instituted in the District Court of Bosque County. By order of the court appointing him the receiver had taken charge of all the property belonging to A. C. and Margaret E. Allen, including certain horses, hogs, mules and other personal property upon which a mortgage lien had been foreclosed in the District Court of Bosque County prior to the appointment of the receiver, and at the time of his appointment said property had been levied on and advertised for sale by the sheriff of Bosque County under an order of sale issued by the District Court of Bosque County in said foreclosure proceeding. In obedience to the order of the District Court of Harris County, the sheriff of Bosque County delivered the property held by him under the levy to the receiver.
The First National Bank of Morgan was the plaintiff and owner of the judgment foreclosing said mortgage lien, and in the suit in which this appeal is prosecuted said bank recovered a judgment restraining the receiver and J. J. Sweeney, his codefendant, from interfering with the sheriff of Bosque County in selling the property above mentioned to satisfy the judgment of foreclosure. J. J. Sweeney was made a party defendant upon the allegation that he was a large creditor of A. C. and Margaret E. Allen and intervener in the receivership suit at whose instance the receivership proceedings were continuing.
The contention which forms the basis of appellants' three different assignments of error is that the District Court of Harris County, being a court of competent jurisdiction, having appointed the receiver to take charge of all the property of A. C. and Margaret E. Allen, and the receiver being in possession of the same under and by virtue of that appointment, the jurisdiction of that court over the property was exclusive, and could not be interfered with by any process or judgment of the District Court of Bosque County, and we are of the opinion that this contention should be sustained. (Ellis v. Vernon Water 
Light *Page 397 
Co., 86 Tex. 115; Grosscup v. German Savings  Loan Society, 162 Fed. Rep., 950; Hitz v. Jenks, 185 U.S. 155; Harrison v. Waterberry, 27 S.W. 109; Reisner v. Gulf, C.  S. F. Ry.,89 Tex. 661; Texas Trunk Ry. v. Lewis, 81 Tex. 7
[81 Tex. 7]; Dillingham v. Russell, 73 Tex. 50; Russell v. Texas  P. Ry., 68 Tex. 652; St. Louis, A.  T. Ry. v. Whitaker, 68 Tex. 636; High on Receivers, secs. 163, 164 and 165; Worden v. Pruter, 40 Texas Civ. App. 118[40 Tex. Civ. App. 118].) In the case of Ellis v. Vernon Water  Light Co., supra, certain real estate had been levied upon by virtue of an execution at the time the receiver was appointed. The sheriff who made the levy proceeded to sell the real estate after the receiver was appointed, and in that opinion our Supreme Court said:
"To permit the control of a receiver to be interfered with by virtue of process from another court would be a practice fraught with injustice and productive of confusion; and the remark applies with especial force to the receivers of insolvent corporations. After all the assets of a corporation have been taken from the hands of its managers and placed under the control of a receiver, is it just to allow its property to be sold under execution? The court having deprived the corporation of the power of paying the debt and of avoiding the sale, should, in the interest of all concerned, protect its property from the sacrifice. The receivership does not destroy any liens that may have been acquired before the appointment, but the remedy for their enforcement should be sought in the court in which the whole estate is being administered. We therefore conclude that the court did not err in holding that the applicant took no title to the lots by the execution sale."
For reasons above noted the judgment of the trial court is reversed and the injunction decreed therein is hereby dissolved.
Reversed and injunction dissolved.